DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/13/2021.  
Claims 1-5, 13-15, 17, and 19 have been canceled.
Claim 29 has been added.
Claims 6-12, 16, 18, and 20-29 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/609621, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application does not appear to support the claims.  Accordingly, the claims are not entitled to the benefit of the prior filed application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 07/14/2021, 10/07/2021, and 12/29/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6 and 20 are objected to because of the following informalities:  
As per claim 6, the word “and” should be inserted after “into the body area,” in line 10.
As per claim 20, “a user’s hand movement” in line 11 should be spelled out for clarity (e.g. “a hand movement of a user”).  It appears that “manipulate” in line 11 should be “manipulates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25-28 are amended to recite “using the transducer array, positing the at least one of the plurality of control fields on a hand of a user… movement of the hand of the user manipulates the virtual screen in part because at least one of the plurality of control fields is ”.  However, the specification does not support the above features.  The specification is silent as to the positing of at least one of the control fields using the transducer array.  As such, the claims lack written description.  The specification also only generally describes that “a user's hand movement manipulate the virtual screen” (see lines before paragraph 80).  It does not describe that manipulating the screen is “in part because at least one of the plurality of control fields is transmitted within the hand of the user”.  As best understood by examiner, applicant may be referring to paragraphs 65-66 of the specification for this limitation, but this is silent as to any screen manipulation.  As such, the claims lack written description.  

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 not included in this action have been withdrawn in view of amendments.  Note that issues were corrected for claims 20-24, but not for claims 25-28.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections with respect to Han et al. (US 20170181725 A1).  It is also noted that Tony teaches touching a body area resulting in coupled ultrasound through the body area (e.g. figure 3 showing control fields within the palm of hand and paragraph 48, “a touch event, such as a finger tapping on the skin, creates ”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1) and Han et al. (US 20170181725 A1).
As per claim 6, Carter teaches a method comprising: producing an acoustic field from a transducer array (e.g. in paragraph 4, “producing an acoustic field using an array of transducers having known relative positions and orientations”); defining a plurality of control fields, wherein each of the plurality of control fields has a spatial relationship relative to the transducer array (e.g. in paragraph 4 and 25, “defining a plurality of control points which each have a known spatial relationship relative to the array of transducers”); dynamically updating position and orientation of the transducer array as the user moves (e.g. in paragraphs 4, 13, 46, and 89, “the acoustic field may be modelled as being produced by other arrangements of virtual transducers, that is one or more virtual transducers which may be positioned directly below the control point or may have a different spatial relationship to the control point may be used to produce the modelled acoustic field… angle of directivity” and “transducers having known relative positions and orientations… control points which each have a known spatial relationship relative to the array of transducers… positions of control points to be updated in real time in ” relative to e.g. “shape”, i.e. updates orientation, i.e. relative positions and orientations of the transducer array updated according to change in control points); and dynamically updating position and orientation of the control fields as the user moves (e.g. in paragraphs 4, 25, and 46, “positions of control points to be updated in real time in response to the position of, say, a user’s hand which may be moving” relative to e.g. “shape”, i.e. updates orientation, and figure 4), but does not specifically teach wherein the acoustic field is directed to couple into a specific body region of a user, wherein the user is wearing at least one body-coupled microphone, wherein the acoustic field is measured by the at least one body-coupled microphone to provide tracking information and wherein the transducer array targets at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area.  However, Hazra teaches an acoustic field directed to couple into a specific body region of a user (e.g. in paragraphs 13, 116-117 and 186, “hand[etc.]…can be readily detected using the disclosed ultrasound transceiver or transceiver array… ultrasonically mapping a spatio-temporal cross-section of the anatomical feature of the user… identified (e.g., deformation, velocity, shape, position, among others)… microphone arrays”, and figure 15A), a user wearing at least one body-coupled microphone (e.g. Hazra, in paragraphs 13, 186, and 203, “an ultrasound transmitter and receiver [i.e. microphone] …that can be worn on an anatomical feature of the user such as wrist or head… ”, and figure 2A and 15A), wherein the acoustic field is measured by the at least one body-coupled microphone to provide tracking information (e.g. in paragraphs 13, 116-117, 186, and 203, “an ultrasound transmitter and receiver [i.e. microphone] …that can be worn on an anatomical feature of the user such as wrist or head… hand [etc.]…can be readily detected using the disclosed ultrasound transceiver or transceiver array… ultrasonically mapping a spatio-temporal cross-section of the anatomical feature of the user… identified (e.g., deformation, velocity, shape, position, among others)… microphone arrays”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Hazra because one of ordinary skill in the art would have recognized the benefit of facilitating determination of user movements/gestures.  Han teaches a transducer array targeting at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area (e.g. in paragraph 35,  “controller 338 is further configured to automatically adjust location or position and/or direction or orientation of the transducer array 30 with respect to the hand or foot 40 based on the 3D image of the hand or foot 40, such that ultrasound beam emitted by the transducer array 30 is perpendicular to the hand or foot surface during a scanning process. Therefore, the emitted ultrasound beam will be reflected back to the transducer array 30, but not to other ”, i.e. maximizes coupling).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Han because one of ordinary skill in the art would have recognized the benefit of minimizing the reflection of ultrasound in other directions.  

Claims 7-8, 16, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1) and Han et al. (US 20170181725 A1), and further in view of Toney et al. (US 20120249409 A1).
As per claim 29, the rejection of claim 6 is incorporated, but the combination does not specifically teach touching the body area results in coupled ultrasound through the body area.  However, Toney teaches touching a body area results in coupled ultrasound through the body area (e.g. in paragraph 48, “a touch event, such as a finger tapping on the skin, creates acoustic signals in the form of transverse and longitudinal wave forms that are propagated through the body. Thus, the one or more sensors 91, 92 may be configured as a bioacoustic sensing array to capture these signals… classify the touch events and translate them into useful indications of user input”, and figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Toney because one of ordinary skill in the art would have recognized the benefit of facilitating translating 
As per claim 7, the rejection of claim 29 is incorporated and the combination further teaches wherein the position and orientation information is provided by at least one of an optical tracking system, an accelerometer tracking system and a tracking system worn by the user (e.g. Hazra, in paragraph 119; Toney, in paragraphs 46 and 48 and figure 3).  
As per claim 8, the rejection of claim 29 is incorporated and the combination further teaches wherein the acoustic field is produced by a mid-air haptic feedback system (e.g. Carter, in paragraphs 4, 58, and 130).
As per claim 16, the rejection of claim 29 is incorporated and the combination further teaches wherein the acoustic field is directed to couple into an object (e.g. Hazra, in paragraphs 13, 116-117 and 186, “hand[etc.]…can be readily detected using the disclosed ultrasound transceiver or transceiver array… "objects" (e.g., bone, muscle, tendons, etc.) by ultrasonically mapping a spatio-temporal cross-section of the anatomical feature of the user… identified (e.g., deformation, velocity, shape, position, among others)… microphone arrays”, and figure 15A; Toney, in paragraph 48 and figure 3).
As per claim 18, the rejection of claim 29 is incorporated and the combination further teaches wherein the at least one body-coupled microphone is most sensitive to a specific body portion of the user (e.g. Hazra, in paragraphs 13, 105, 186, and 203, and figures 8A and 15A; Toney, in paragraph 48 and figure 3).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Hazra et al. (US 20170123487 A1), Han et al. (US 20170181725 A1), and Toney et al. (US 20120249409 A1) as applied above, and further in view of Bradski et al. (US 20160026253 A1).
As per claim 9, the rejection of claim 8 is incorporated, but the combination does not specifically teach wherein the mid-air haptic feedback system is coordinated with at least one of graphics provided by a head-mounted display and gestures made by the user.  However, Carter teaches a mid-air haptic feedback system (e.g. Carter, in paragraphs 4, 58, and 130) and Bradski teaches a feedback system coordinated with at least one of graphics provided by a head-mounted display and gestures made by the user (e.g. in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C; and paragraph 560, “haptic… sensation”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bradski because one of ordinary skill in the art would have recognized the benefit of providing well-known haptic feedback in well-known head mounted display environments, further amounting to a simple substitution that yields predictable results.
As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches wherein the graphics include an interactive user interface (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C),
wherein the graphics are projected on a hand of the user (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C),
As per claim 12, the rejection of claim 9 is incorporated and the combination further teaches wherein the gestures use a palm of the user as a track-pad control interface (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; in paragraph 1269 and figure 88C).

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Bradski et al. (US 20160026253 A1) and Han et al. (US 20170181725 A1).
As per independent claim 20, Carter teaches a method comprising: generating airborne haptic feedback comprising: a) producing an acoustic field from a transducer array (e.g. in paragraphs 1 and 4, “producing an acoustic field using an array of transducers having known relative positions and orientations”); b) defining a plurality of control fields, wherein each of the plurality of control fields has a spatial relationship relative to the transducer array (e.g. in paragraph 4, “defining a plurality of control points which each have a known spatial relationship relative to the array of transducers”), but does not specifically teach c) generating a user interface that contains visual instruments provided by a head-mounted display, wherein the user interface includes a virtual screen to display graphical information, and wherein a user’s hand movement manipulate the virtual screen and wherein the transducer array targets at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area.  However, Bradski teaches generating a user interface that contains visual instruments provided by a head-mounted display, wherein the user interface includes a virtual screen to display graphical information and wherein a user’s hand movement manipulates the virtual screen (e.g. in paragraphs 562, 998, and 1265-1269, “coordinates of various "keys", or features of the virtual user interface, and…a location of the user's hands…and correlates them… user interface virtual constructs (8802, 8804 and 8806 respectively) rendered by an AR system…in which a user's hand serves as a totem”, and figures 88A-88C showing control fields relative to a hand of a user; note: paragraph 560, “haptic”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Bradski because one of ordinary skill in the art would have recognized the benefit of providing well-known haptic feedback in well-known head mounted display environments, further amounting to a simple substitution that yields predictable results.  Han teaches a transducer array targeting at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area (e.g. in paragraph 35,  “controller 338 is further configured to automatically adjust location or position and/or direction or orientation of the transducer array 30 with respect to the hand or foot 40 based on the 3D image of the hand ”, i.e. maximizes coupling).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Han because one of ordinary skill in the art would have recognized the benefit of minimizing the reflection of ultrasound in other directions.  
As per claim 21, the rejection of claim 20 is incorporated and the combination further teaches wherein the user interface emulates at least one of a smartphone, a touchpad, a tablet, a GUI interface, a trackpad, a keyboard and a number pad (e.g. Bradski, in paragraphs 1265-1269 and figures 88A-88C).
As per claim 22, the rejection of claim 20 is incorporated and the combination further teaches wherein a palm functions as a trackpad for another hand to manipulate the virtual screen (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; in paragraph 1269 and figure 88C).
As per claim 23, the rejection of claim 22 is incorporated and the combination further teaches projecting the virtual screen on the palm (e.g. Bradski, in paragraphs 1249-1250 and figure 86B)
As per claim 24, the rejection of claim 20 is incorporated and the combination further teaches wherein at least one of the plurality of the control fields on the hand of the user provides haptic feedback (e.g. Carter, in paragraphs 4 and 25; Bradski, in paragraphs 560 and 1266).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20160124080 A1) in view of Bradski et al. (US 20160026253 A1), Toney et al. (US 20120249409 A1), and Han et al. (US 20170181725 A1).
As per independent claim 25, Carter teaches a method comprising: generating airborne haptic feedback comprising: a) producing an acoustic field from a transducer array (e.g. in paragraphs 1 and 4, “producing an acoustic field using an array of transducers having known relative positions and orientations”); b) defining a plurality of control fields, wherein each of the plurality of control fields has a spatial relationship relative to the transducer array (e.g. in paragraph 4, “defining a plurality of control points which each have a known spatial relationship relative to the array of transducers”); c) using the transducer array, positing the at least one of the plurality of control fields on a hand of a user (e.g. in paragraphs 2, 29 and 46, “Positioning the control points at points in the region of where an object, for example a user's hand, intersects”); e) dynamically updating position and orientation of the transducer array as the user moves (e.g. in paragraphs 4, 13, 46, and 89, “the acoustic field may be modelled as being produced by other arrangements of virtual transducers, that is one or more virtual transducers which may be positioned directly below the control point or may have a different spatial relationship to the control point may be used to produce the modelled acoustic field… angle of directivity” and “transducers ” relative to e.g. “shape”, i.e. updates orientation, i.e. relative positions and orientations of the transducer array updated according to change in control points); and f) dynamically updating position and orientation of the control fields as the user moves (e.g. in paragraphs 4, 25, and 46, “positions of control points to be updated in real time in response to the position of, say, a user’s hand which may be moving” relative to e.g. “shape”, i.e. updates orientation, and figure 4), but does not specifically teach d) generating a user interface that contains visual instruments provided by a head-mounted display, wherein the user interface includes a virtual screen to display graphical information, and wherein a movement of the hand of the user manipulates the virtual screen in part because at least one of the plurality of control fields is transmitted within the hand of the user that touches the body area results in coupled ultrasound through the body area and wherein the transducer array targets at least one control point to a body area perpendicular to a normal of the transducer array to maximize coupling into the body area.  However, Bradski teaches generating a user interface that contains visual instruments provided by a head-mounted display (e.g. in paragraphs 195 and 212, “head-mounted display system”), wherein the user interface includes a virtual screen to display graphical information and wherein a movement of a hand of a user manipulates the coordinates of various "keys", or features of the virtual user interface, and…a location of the user's hands…and correlates them… user interface virtual constructs (8802, 8804 and 8806 respectively) rendered by an AR system…in which a user's hand serves as a totem”, and figures 88A-88C showing control fields relative to a hand of a user; note: paragraph 560, “haptic”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carter to include the teachings of Bradski because one of ordinary skill in the art would have recognized the benefit of providing well-known haptic feedback in well-known head mounted display environments, further amounting to a simple substitution that yields predictable results.  Toney teaches a control field(s) within a hand of a user that touches a body area results in coupled ultrasound through the body area (e.g. figure 3 showing control fields within the palm of hand and paragraph 48, “a touch event, such as a finger tapping on the skin, creates acoustic signals in the form of transverse and longitudinal wave forms that are propagated through the body. Thus, the one or more sensors 91, 92 may be configured as a bioacoustic sensing array to capture these signals… classify the touch events and translate them into useful indications of user input”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of controller 338 is further configured to automatically adjust location or position and/or direction or orientation of the transducer array 30 with respect to the hand or foot 40 based on the 3D image of the hand or foot 40, such that ultrasound beam emitted by the transducer array 30 is perpendicular to the hand or foot surface during a scanning process. Therefore, the emitted ultrasound beam will be reflected back to the transducer array 30, but not to other directions”, i.e. maximizes coupling).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Han because one of ordinary skill in the art would have recognized the benefit of minimizing the reflection of ultrasound in other directions.  
As per claim 26, the rejection of claim 25 is incorporated and the combination further teaches wherein the acoustic field is produced by a mid-air haptic feedback system (e.g. Carter, in paragraphs 4, 58, and 130).
As per claim 27, the rejection of claim 26 is incorporated and the combination further teaches wherein the mid-air haptic feedback system is coordinated with at least one of graphics provided by a head-mounted display and gestures made by the user (e.g. Carter, in paragraphs 4, 58, and 130; Bradski, in paragraphs 1249-1250 and figure 86B; paragraphs 1265-1269 and figures 88A-88C; and paragraph 560, “haptic… sensation”).
As per claim 28, the rejection of claim 27 is incorporated and the combination further teaches wherein the gestures use a palm of the user as a track-pad control interface (e.g. Bradski, in paragraphs 1249-1250 and figure 86B; in paragraph 1269 and figure 88C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Burch (US 20150332075 A1) teaches control fields within a hand of a user (e.g. in figure 7A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/15/2022


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176